


110 HR 6624 IH: Whaling Convention Amendments Act of

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6624
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Whaling Convention Act so that it expressly
		  applies to aboriginal subsistence whaling, and in particular, authorizes the
		  Secretary of Commerce to set bowhead whale catch limits in the event that the
		  IWC fails to adopt such limits.
	
	
		1.Short titleThis Act may be cited as the
			 Whaling Convention Amendments Act of
			 2008.
		2.Amendment of
			 Whaling Convention ActThe
			 Whaling Convention Act of 1949 (16 U.S.C. 916 et seq.) is amended by adding at
			 the end thereof the following:
			
				15.Aboriginal
				subsistence whaling
					(a)In
				GeneralThe Secretary of Commerce, or such officer as may be
				designated by the Secretary, shall authorize aboriginal subsistence whaling
				pursuant to paragraph 13 of the regulations of the Commission (or any successor
				to such paragraph), if such whaling—
						(1)is for subsistence
				purposes (including the sale of authentic native articles of handicrafts and
				clothing);
						(2)does not include
				the striking, taking, or killing of calves or any whale accompanied by a calf;
				and
						(3)is not
				accomplished in a wasteful manner.
						(b)Catch Limits for
				Bowhead Whales
						(1)The Secretary of
				Commerce shall establish catch limits for the Alaska Native aboriginal
				subsistence hunt of bowhead whales for any year or set of years, if the
				Secretary determines that—
							(A)the Commission has
				failed to adopt catch limits applicable to the hunt for such year or set of
				years; and
							(B)the biological
				status of the affected bowhead stock or stocks is such that, based on the most
				recent review of the status of such stock or stocks by the Scientific Committee
				of the Commission, the aboriginal subsistence needs request submitted by the
				United States to the Commission for that year or set of years is
				sustainable.
							(2)The catch limits
				established by the Secretary under paragraph (1) shall not exceed the
				aboriginal subsistence needs request submitted by the United States to the
				Commission.
						(3)Nothing in
				paragraph (1) relieves the United States Commissioner of his or her obligation
				to continue seeking approval from the Commission of catch limits that provide
				for Alaska Native aboriginal subsistence need for bowhead
				whales.
						.
		3.Implementing
			 regulationsThe Secretary of
			 Commerce shall issue any regulations necessary to implement section 15 of the
			 Whaling Convention Act of 1949, as added by section 2, no later than 3 years
			 after the date of enactment of this Act. The Secretary shall review and update
			 such regulations as needed at least once every 5 years after the date on which
			 the Secretary issues the regulations as a final rule.
		
